TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00561-CV


              Rosabel Gonzalez d/b/a Nuevo Amanecer Adult Day Care Center,
                     Rosabel Gonzalez, and Luis Gonzalez, Appellants

                                                  v.

                          Texas Department of Agriculture, Appellee



             FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
                            NO. D-1-GN-17-006048
            THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on

October 1, 2018. On October 2, 2018, we notified appellants that no clerk’s record had been

filed due to their failure to pay or make arrangements to pay the trial clerk’s fee for preparing the

clerk’s record. The notice requested that appellants make arrangements for the clerk’s record

and submit a status report regarding this appeal by October 12, 2018. Further, the notice advised

appellants that their failure to comply with this request could result in the dismissal of the appeal

for want of prosecution. To date, appellants have not filed a status report or otherwise responded

to this Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court
may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellants have not established

that they are entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellants have failed to pay or make arrangements to pay the clerk’s fee for preparing the

clerk’s record, this appeal is dismissed for want of prosecution.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Prosecution

Filed: February 15, 2019




                                                 2